Application seeking a stay of all proceedings in Surrogate’s Court, pending appeal purported to be taken by petitioner from an order of the Supreme Court, New York County (sua sponte converted to a proceeding in the nature of a writ of prohibition), unanimously denied and the proceeding dismissed, without costs, for lack of jurisdiction. (See, CPLR 7804 [b]; 506 [b].) The stay granted by a Justice of this Court on July 29, 1992 is vacated. Concur—Carro, J. P., Rosenberger, Ellerin, Wallach and Asch, JJ.